Exhibit21.1 SUBSIDIARIES OF REGISTRANT GeoEye, Inc.’s principal affiliates as of December31, 2011, are listed below. All other affiliates, if considered in the aggregate as a single affiliate, would not constitute a significant affiliate. AFFILIATES OF REGISTRANT INCLUDED IN REGISTRANT’S FINANCIAL STATEMENTS Percentage of Voting Securities Directly or Indirectly Owned by Registrant State or Country of Incorporation or Organization GeoEye Imagery Collection Systems Inc. Delaware GeoEye Solutions Holdco Inc. Delaware GeoEye Solutions Inc. Delaware i5, Inc. Missouri MJ Harden Associates, Inc. Missouri GeoEye License Corp. Delaware GeoEye Asia Pte. Ltd. Singapore GeoEye Analytics Inc. Delaware
